ORDER
This matter is before the Court on petitioner’s Petition for Rehearing of the Court’s September 23, 2013, order denying *495her Petition for Readmission. After a hearing, the Court grants the Petition for Readmission.
Petitioner shall be sworn-in and readmitted to the South Carolina Bar during the next regularly-scheduled swearing-in ceremony.
/s/JEAN H. TOAL, C.J.
/s/COSTA M. PLEICONES, J.
/s/DONALD W. BEATTY, J.
/s/JOHN W. KITTREDGE, J.
/s/KAYE G. HEARN, J.
FOR THE COURT
Because I would deny the rehearing petition and adhere to this Court’s original decision to adopt the recommendation of the Committee on Character and Fitness, I respectfully dissent.
/s/JOHN W. KITTREDGE, J.
FOR THE COURT